Citation Nr: 1233592	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed diabetes mellitus, type II, to include as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  He received the National Defense Service medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2004 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service-connection for cardiovascular disease as due to type II diabetes mellitus has been raised by the record in a November 2003 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers this matter to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran is found to have presented credible lay assertions sufficient to establish that he as likely as not visited Cam Ranh Bay in the Republic of Vietnam while serving on active duty.

2.  The currently diagnosed type II diabetes mellitus as likely as not is due to the Veteran's presumed exposure to Agent Orange in connection with his visit to the Republic of Vietnam.  


CONCLUSION OF LAW

By extending benefit of the doubt, his disability manifested by diabetes mellitus is due presumed exposure to Agent Orange that was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

The RO provided VCAA notice letters to the Veteran December 2003 and January 2004, prior to the initial adjudication of the claim, and in June 2005 and March 2006.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for diabetes mellitus is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements has been satisfied.  VA treatment records from dated September 2004 to March 2006 were obtained and associated with the claims folder along with the Veteran's service treatment records.   The Veteran's personnel records were obtained.  

The RO contacted the National Personnel Records Center and Center for Unit Research and Records to obtain information as to whether the Veteran served in country in the Republic of Vietnam.

There is no identified relevant evidence that has not been obtained for review.  The Board finds that VA is not obligated to afford the Veteran a VA examination as service connection due to the presumption of herbicide exposure is presumed.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II. Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection, the evidence must show, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.

Certain diseases if manifest to a degree of 10 percent or more at any time after service may be presumed to have resulted from exposure to certain herbicide agents, such as Agent Orange, even though there is no record of such disease during service, and veterans may be granted service connection on that basis unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d), 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other conditions for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice 68 Fed. Reg. 27,630 - 27,641 (2003).

The diseases subject to this presumption of service connection are listed at 38 C.F.R. § 3.309(e) and they include diabetes mellitus.  During the pendency of the Veteran's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease, Parkinson's disease, and hairy cell leukemia and other chronic B-cell leukemias.  75 Fed. Reg. 53202 (August 31, 2010).  This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  75 Fed. Reg. 53202 (August 31, 2010).  Id.

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is war-ranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)..

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III. Analysis

The Veteran asserts that his type II diabetes mellitus is due to Agent Orange exposure in the Republic of Vietnam.  He asserts that, while serving serving aboard the USS Wrangell (AE-12), that he went ashore on February 6, 1969, while rearming the USS Mackenzie (DD-836).

On the basis of the service treatment records, type II diabetes mellitus was not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

As there is no competent evidence either contemporaneous with or after service that type II diabetes mellitus was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The records show that type II diabetes mellitus was diagnosed many years after service, which is well beyond the one-year presumptive period for a chronic disease under 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  Excluding the argument about exposure to Agent Orange, which is addressed separately below, there is no competent evidence that type II diabetes mellitus, first diagnosed after service, is otherwise related to an injury, disease, or event of service origin under 38 C.F.R. § 3.304(d).

As for exposure to Agent Orange, a veteran who, during service, served in the Republic of Vietnam during the Vietnam era, beginning in January 1962 and ending in May 1975, shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

The response to the RO's request for verification of the Veteran's service in the Republic of Vietnam was that it could not be determined whether he had in-country service, but it was noted that the USS Wrangell was in the official waters of the Republic of Vietnam from October 23, 1968, to November 3, 1968; November 13-24, 1968; December 4-12, 1968; December 26, 1968, to January 4, 1969; January 30, 1969, to February 7, 1969; February 16, 1969, to March 1, 1969; and March 10- 19, 1969.

The Veteran's service personnel records show he was aboard the USS Wrangell from April 11, 1968, to June 16, 1969.  There is no information of record regarding duties or assignments requiring the Veteran to go ashore in the Republic of Vietnam.  


The copies of the USS Wrangell in the Pacific West Annual indicate that the ship entered Cam Ranh Bay in the Republic of Vietnam on February 6, 1969 when it anchored in order to transfer ammunition to the USS Mackenzie.

The service aboard a ship docked in a deep-water harbor such as Cam Ranh Bay, does not constitute inland waterway service for the purpose of "service in Vietnam."  See VAOPGCPREC 27-97.  

In addition, a Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  

The RO subsequently made a request from the Center for Unit Research and Records to verify what occurred on February 6, 1969.  A July 2006 response indicates the USS Wrangell was unable to rearm the USS Mackenzie because of rough water and high seas.  Both ships received permission to anchor alongside in Cam Ranh Bay in the Republic of Vietnam in order to transfer ammunition. After proceeding into the sheltered water, they finished their work in two hours time and returned to open water.  

The Center for Unit Research and Records indicated that command histories, deck logs and muster rolls and personnel diaries are the only administrative records produced by commissioned U.S. Navy ships during the Vietnam War that are permanently retained.  These records do not normally annotate individuals arriving or going ashore on a routine basis.  The deck logs may indicate aircraft or boats arriving and departing but do not list passengers by name, unless that individual is a very important person or high-ranking officer.  Logbooks maintained aboard river boats or launches were not considered permanent records.

The evidence of record shows that the USS Wrangell was in the "official waters" of the Republic of Vietnam during the time period in question.  Even though there is no official record of the Veteran going ashore on February 6, 1969, none of the evidence serves to refute his assertions.  

In addition, the Center for Unit Research and Records indicated that ship deck logs did not normally annotate the names of individuals traveling ashore unless the individuals are high ranking officers or very important persons and logbooks documenting boat launches were not retained as permanent records.

In a March 2005 statement, the Veteran asserts that he was a signalman and went ashore with the crew in the Republic of Vietnam.  In support of his contentions, the Veteran submitted an article with photographs of an officer and three other crew members reportedly going ashore at Cam Ramh Bay.  The Veteran does not identify himself as pictured in the submitted photograph.

Based on the evidence, the Board finds the Veteran's statements to be credible in showing that he as likely as not visited Cam Ranh Bay on February 6, 1969.  Having determined that there is credible evidence that the Veteran went ashore in Vietnam, his exposure to herbicides to include Agent Orange is presumed.

The diagnosis of diabetes mellitus, type 2, is well established in the record as it is noted in VA treatment records and on the November 2003 Physician's Statement for Diabetes.  

The record shows diagnosis and treatment for type II diabetes which requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

In resolving all reasonable doubt in the Veteran's favor, service connection for diabetes mellitus, type II as due to presumed Agent Orange exposure is warranted.


ORDER

Service connection for diabetes mellitus, type II is granted.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


